—Order, Supreme Court, New York County (Harold Tompkins, J.), entered October 19, 1998, which, inter alia, denied defendant’s motion to vacate a prior order, inter alia, granting plaintiffs’ motion to strike defendant’s answer upon its failure to answer the calendar call, unanimously affirmed, with costs and disbursements. Appeals from order, same court and Justice, entered on or about February 1, 1999, which, insofar as appealed from, denied defendant’s motion to reargue the denial of its motion to vacate the striking of its answer, and order, same court (Stephen Crane, J., for Harold Tompkins, J., pursuant to CPLR 9002), entered March 11, 1999, which denied defendant’s motion to resettle the order of February 1, 1999, unanimously dismissed, without costs.
The record establishes a pattern of willfully dilatory and contumacious conduct that, given at best a dubious defense, amply justified the extreme sanction that was imposed. Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.